TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00694-CV


Laverna Stuermer, Appellant

v.

Inez L. Klaeveman, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
NO. 01G017-l2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to dismiss this appeal, representing that they
have resolved their dispute.  We grant their motion and dismiss this appeal.


  
					Jan P. Patterson
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   March 6, 2003